DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Lithuania and the United Kingdom on July 29, 2016 and February 8, 2016 respectively. It is noted, however, that applicant has not filed a certified copy of the 2016086 and 1602191.7 applications as required by 37 CFR 1.55.  Applicant has filed the certified copy of the Lithuanian Application No. 2016082 (filed in Lithuania on July 13, 2016) in which the instant application is afforded said date for examination purposes.

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-14 and 16-20 in the reply filed on July 13, 2021 is acknowledged.  
The traversal is on the ground(s) that the Office Action reproduces the text of 37 C.F.R. 1.475 in purported justification of the restriction requirement. However, Rule 1.475 is not a basis for finding a lack of unity to begin with; to the contrary, it enumerates combinations of claim categories as to which a lack of unity determination may not be made, and as such is a “safe harbor” that operates to the benefit of the 
Here, the Group I claims are drawn to a disinfection system (comprising an ozone generator), and the Group II claim is drawn to a method of controlling the ozone level in an environment. That is a combination of claim categories expressly permitted under 37 C.F.R. 1.475(b) (2). The restriction requirement is therefore improper as a matter of law and should be withdrawn.
This is not found persuasive because, as set forth further in the Office Action (filed on May 17, 2021), Group I (corresponding to claims 1-14 and 16-20) and Group II (corresponding to claims 15) to not relate to a single general inventive concept because they lack a special technical feature.  The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Because the special technical feature is met by Fields (U.S. Publication No. 2005/0186108) as set forth in said Office Action filed on May 17, 2021, then the inventions of Group I and Group II lack a special technical feature because they do not have a feature that defines over the prior art.  Because said Groups I & II lack a special technical feature, then said groups do not relate to a single general inventive concept.  As such, a lack of unity exists.  Therefore, the requirement is still deemed proper and is made FINAL.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 ends with a semicolon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 10, 12, 13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, 9, 10, 12, 13, 18 and 19 recite the limitation "the central controller" or “said central controller in said claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 7, 9 and 10 denote the limitation, “the ozone generators” in said claims.  Each of claims 6, 7, 9 and 10 ultimately depend from claim 1, which denotes, “at least one ozone generator”.  For consistency, please amend to, “the at least one ozone generator” in said claims 6, 7, 9 and 10 because it is unclear if the Applicant intends to encompass more than one 
Claim 10 recites the limitation, “the second ozone detector” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It appears as though the Applicant should actually amend the limitation “a second ozone generator” in line 2 to line 3 to “a second ozone detector” to rectify the situation.  Appropriate action is required.
Claim 10 recites the limitation "the set second stop value" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the air vent" in line 3 to line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "several" in claim 13 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate action is required.  It is suggested to amend to, “a plurality” in order to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steckling (U.S. Publication No. 2008/0030144).
Steckling discloses a disinfection system comprising:
At least one ozone generator (110) for generating ozone in gas and/or liquid media (paragraph 47); 
A first ozone detector (125) to measure the concentration of ozone in the gaseous medium (paragraphs 74 and 78); 
A programmable timer (15); 
A presence detector (130) as set forth in paragraph 79; 
At least one main system process management tool (100); and 
At least one intermediate system process management tool (105).

Concerning claim 4, Steckling also discloses that the main system process management tool is a central controller designed to control the at least one ozone generator according to a set ozone level (paragraphs 53 and 74).

With respect to claims 5 and 20, Steckling further discloses that the central controller (100) is designed to stop the at least one ozone generator (110) based on stop value for the time of day when an airflow threshold is below a minimum (paragraphs 31, 51 and 52).

Regarding claim 6, the reference further discloses that the first ozone detector (125) is installed separately from the ozone generator (110) as shown in Figure 1.

With respect to claim 12, Steckling continues to disclose that the intermediate controller (105) is connected to the central controller (100) for data exchange purposes (paragraphs 61, 62 and 67).

Concerning claims 13 and 14, Steckling also discloses that the central controller (100) includes an input for receiving feedback data from more than one intermediate controller (105, 120) in several rooms to be disinfected (paragraphs 32-34 and 68); wherein the feedback data is transmitted from the intermediate controller (105) to the central controller (100) via a cable or internet connection (paragraphs 47, 52, 61 and 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. Publication No. 2008/0030144) in view of Lingrey et al. (U.S. Publication No. 2012/0053738).
Concerning claims 2 and 3, Steckling is relied upon as set forth above.  While Steckling discloses that the system is utilized in an HVAC unit, and that the ozone is 
 
Concerning claims 16 and 17, Steckling also discloses that the main system process management tool is a central controller designed to control the at least one ozone generator according to a set ozone level (paragraphs 53 and 74).

With respect to claims 18 and 19, Steckling further discloses that the central controller (100) is designed to stop the at least one ozone generator (110) based on .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. Publication No. 2008/0030144) in view of Stibich et al. (U.S. Patent No. 9,517,284).
Concerning claims 7 and 8, Steckling is relied upon as set forth above.  Steckling does not appear to disclose that the presence detector is a motion detector designed to stop the ozone generators if the motion detector detects the presence of a person nearby the ozone generators.  Stibich discloses a system for disinfecting a room or building with ozone from an ozone generator (abstract; column 20, lines 1-12) wherein the system is provided with a presence detector.  The reference continues to disclose that the presence detector is a motion detector designed to stop the ozone generators if the motion detector detects the presence of a person nearby the ozone generators in order to prevent a person from being exposed to ozone (column 34, lines 9-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a motion detector designed to stop the ozone generators if the motion detector detects the presence of a person nearby the ozone generators in Steckling in order to prevent a person from being exposed to ozone as exemplified by Stibich.

Regarding claim 9, note that Steckling in view of Stibich meets these limitations as well.  More specifically, Steckling continues to disclose that the presence detector of .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. Publication No. 2008/0030144) in view of Aamodt et al. (U.S. Publication No. 2013/0182749).
Steckling is relied upon as set forth above.  Steckling does not appear to disclose a second ozone detector, designed to measure ozone levels inside the air vent through which the air goes out of the room being disinfected and wherein the central controller is designed to stop the ozone generator if the second ozone detector detects that the ozone level exceeds the set second stop value.  Aamodt discloses a system for disinfecting a room with ozone from an ozone generator (218d), wherein the system includes a central controller (paragraphs 98 and 99) and a first ozone detector (S9).  The reference continues to disclose a second ozone detector (S10), designed to measure ozone levels inside the air vent through which the air goes out of the room 

Concerning claim 11, Steckling continues to disclose that the central controller (100) is configured to have different set stop values depending on the time of the day (paragraphs 74-79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799